DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The nonstatutory double patenting rejection of claims 1-6 over claims 1-7 of US 10,668,181 to Taguchi (matured from US Patent Application No. 16/071,625), in view of TAGUCHI (US 2015/0359924 A1) (at par. 3-7 of the 03/30/2021 Office action), is withdrawn in light of the electronic terminal disclaimer, which was filed and approved on April 26, 2021.

Rejoinder
The restriction/election requirement for election of species made in the Office action dated June 15, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimer: filed April 26, 2021 for U.S. Patent 10,668,181 to Taguchi, matured from copending Application No. 16/071,625, and approved on April 26, 2021; is acknowledged.


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is YANAGI (US 2002/0155398 A1, Publ. Oct. 24, 2002; hereinafter, “Yanagi”), MATSUDA (Matsuda, S., et al., Bioadhesion of gelatin films crosslinked with glutaraldehyde, J. Biomed. Mater. Res, 45 (1999) pp. 20-27; hereinafter, “Matsuda”) and SARIKA (Sarika, P. R., et al., Modified gum arabic cross-linked gelatin scaffold for biomedical applications, Mater. Sci. Eng. C. Mater. Biol. Appl., 43 (2014) pp. 272-279; hereinafter, “Sarika”).  Yanagi is directed to a modified gelatin and silver halide photographic emulsion, and a photographic light-sensitive material using the same.  Yanagi, title & abstract.  In this regard Yanagi teaches a modified gelatin obtained by reacting (A) a gelatin and (B) a compound which contains a nitrogenous aromatic ring having a mercapto group to form covalent bond with a reactive group in the gelatin, an introduction amount of the compound in the gelatin being 1.0*10-6 mol to 2.0*10-3 mol per 100 g of the gelatin (Yanagi, abstract), wherein the gelatin has a molecular weight of 2000-100,000 (Yanagi, par. [0060]), which relates to the requirement of independent clam 1 for “(a) a weight average molecular weight of from 10,000 to 50,000.”  However, Yanagi DOES NOT TEACH a gelatin derivative of the method of independent claim 1 featuring “(b) [a] hydrophobic group, which is an alkyl group having 6 to 18 carbon atoms; and (c) a molar ratio of imino group/ amino group of the gelatin derivative ranging from 1/99 to 30/70,” of a hemostasis method thereof, whereby the instant claims are distinguishable from Yanagi.  Matsuda is directed to adhesion of gelatin films crosslinked with glutaraldehyde.  Matsuda, title & abstract.  In this regard, Matuda teaches a gelatin film with free dangling aldehyde groups obtained by treatment 0.5M of glutaraldehyde (GA) solution at 60°C, and quenching with glycine or reduced by NaBH4, whereby the films no longer demonstrated such high bonding strength.  Matsuda, abstract.  Since a Schiff base was formed between the free dangling aldehyde in the GA gelatin films and the amino groups of the natural tissue, which strongly contributes to a marked bioadhesion.  Matsuda, abstract.  However, Matsuda DOES NOT TEACH a gelatin derivative of the method of independent claim 1 featuring “(b) [a] hydrophobic group, which is an alkyl group having 6 to claim 1 featuring “(b) [a] hydrophobic group, which is an alkyl group having 6 to 18 carbon atoms; and (c) a molar ratio of imino group/ amino group of the gelatin derivative ranging from 1/99 to 30/70,” of a hemostasis method thereof, whereby the instant claims are distinguishable from Sarika.

Conclusion
Claims 1-6 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611